Citation Nr: 1635557	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  08-25 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1963 to May 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Columbia, South Carolina RO.  The record is now in the jurisdiction of the Roanoke, Virginia RO.  In April 2011, a Travel Board hearing was held before an (Acting) Veterans Law Judge who is no longer with the Board.  The Veteran accepted an offer for another Board hearing before a Veterans Law Judge who would decide his appeal, and a Travel Board hearing was held before the undersigned in August 2012.  Transcripts of both hearings are in the record.  In October 2012, the matter was remanded for development.  The Board also sought VHA medical advisory opinions (received in October 2015 and April 2016, with addendums received in January 2016, June 2016 and August 2016).


FINDING OF FACT

Competent medical evidence establishes that the Veteran's right knee disability was aggravated by his service-connected bilateral pes planus and left knee disabilities.


CONCLUSION OF LAW

Service connection for a right knee disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as service connection for a right knee disability is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  
Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection is warranted for a disability that was caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

The Veteran contends that he has a right knee disability secondary to his service-connected pes planus and/or left knee disability.  His STRs do not show any complaints, treatment, findings, or diagnosis of a right knee disability, and he does not allege that such disability is directly related to disease or injury in service.

The first documentation of right knee pain is on May 2011 VA treatment, when the Veteran reported a 4 year history of right knee pain.  Following a physical examination, the assessments included pain in limbs bilaterally, left greater than right.  Regarding whether the Veteran's foot pain impacts his knee pain, the treating podiatrist opined that there is a high possible and probable correlation based on the premise that his flat foot deformity causes a pronated stance, causing his knees to rotate and to cause genu varum to cause increased pain in the medial aspect of the knees, both causing increased degenerative joint changes in the knees.  The podiatrist opined that there is a high more likely than not correlation that the foot condition has a correlation with the knees.

On September 2011 VA examination, the examiner found that there was no pathology present for a diagnosis of a right knee disability; that X-rays of the right knee showed it to be normal; and that a review of the Veteran's claims file did not find any complaints of, or treatment for, a right knee disability.  

On November 2011 VA treatment, the assessment was right knee arthralgia.  On December 2011 VA treatment, the Veteran reported sporadic knee pain behind the kneecap.  He reported no popping, clicking, or swelling of the knee.  X-rays of the right knee showed no loss of joint space or osteophyte formation.  The diagnosis was left knee chondromalacia of the patella; there was no diagnosis regarding the right knee.

At the August 2012 Travel Board hearing, the Veteran testified that he had knee pain he believed is related to an altered gait caused by his service-connected pes planus.  He testified that he receives ongoing VA treatment for his right knee.

On July 2013 VA examination, the examiner opined that whether pes planus can cause degenerative arthritis of the knee is controversial.  The examiner noted that the Veteran had pes planus when he entered service, left service in 1967, and spent from 1967 until 2012 walking on his feet with pes planus, all following service.  The examiner opined, given the Veteran's age of 71, that this is consistent with aging and would not meet the criteria of greater than 50 percent probability as related to service-connected conditions.  The examiner opined that the Veteran's right knee degenerative arthritis is less likely as not (less than 50 percent or greater probability) proximately due to or caused by his service-connected conditions of pes planus and/or left knee disability.  The examiner opined that, additionally, as the right knee arthritis was only minimal and the Veteran was 71 years old, and degenerative arthritis is a condition of chronic use and aging, therefore no aggravation beyond natural progression had occurred.  The examiner opined the baseline severity of the right knee degenerative arthritis to be minimal intermittent pain and that the current severity was not greater than baseline.
In September 2015, the Board sought a VHA advisory medical opinion regarding the most likely etiology for the Veteran's current right knee disability, to resolve the conflicting medical opinions of record which provide different rationales.  The Board asked the consulting physician to include comment on the three (pro and con) opinions already in the record, explaining the rationale for any agreement or disagreement with each.  The Board noted that, significantly, none of the opinions against the Veteran's claim include comment on the rationale provided in support of the claim, i.e., that an altered gait due to pes planus impacted on the knees.

In an October 2015 opinion, the consulting physician opined that there is little evidence that pes planus will result in degenerative arthritis of the knee.  He noted that the Veteran left active duty in 1967 and did not complain of arthritis until 2011 and 2012 in his right knee.  The consulting physician opined that, at age 71, it would be highly unusual not to have degenerative arthritis from normal activity and natural progression of joint wear.  The consulting physician stated that there is no documentation of a right knee injury on active duty, and he opined that there is little evidence of pes planus resulting in knee arthritis or arthritis in one knee causing more stress on the contralateral knee.  The consulting physician opined that the Veteran's right knee arthritis is less likely as not (less than 50 percent or greater probability) due to or caused by his service-connected pes planus and/or left knee disability.  He based his opinion on a record review as well as his orthopaedic practice since 1978.

In November 2015, the Board noted that the consulting medical expert was asked to specifically include comment on all three of the medical opinions currently in the claims file regarding the etiology of the Veteran's right knee disability; however, in his October 2015 opinion, the consulting physician did not cite to or discuss any of the opinions as requested.   The Board therefore sought a clarification opinion, in which the consulting physician was asked to review the various opinions of record and express agreement or disagreement with each, explaining the basis for the agreement or disagreement, and reconciling the opinions with citation to medical texts or treatises.

In a January 2016 opinion, the consulting physician stated that he reviewed the Veteran's records and the questions posed, in addition to the orthopaedic literature for causations of osteoarthritis of the knee.  He stated that the literature does support risk factors: age, sex, female, obesity, genetics, rheumatoid arthritis, occupation, and sports injuries.  He opined that pes planus and contralateral knee arthritis are not proven risk factors.  He opined that osteoarthritis is a result of wear and tear over the years, age 71; he noted that there is no documentation of a right knee injury, so he continued to opine that the Veteran's right knee arthritis is less likely as not (less than 50 percent or greater probability) due to or caused by his service-connected pes planus and/or left knee disability.  The consulting physician did not, as was requested, comment on the treating podiatrist's opinion.  Therefore, the Board found that the opinion does not meet legal scrutiny, and is inadequate.

In March 2016, the Board sought a new VHA advisory medical opinion regarding the most likely etiology for the Veteran's current right knee disability, to resolve the conflicting medical opinions of record which cite to different rationales yet do not address the rationale for the opinion(s) to the contrary.

In an April 2016 opinion, a new consulting physician noted that the orthopedic medical opinions of record all suggest a less than 50 percent probability that the Veteran's right knee disability was caused by the pes planus or left knee arthritis.  He noted that these opinions were based on a lack of supporting evidence of injury to the right knee in service, lack of symptoms in the right knee until 2011, lack of X-ray evidence, lack of medical literature supporting pes planus as the cause of knee arthritis, lack of clinical experience suggesting pes planus as the cause of the knee arthritis, and the lack of objective right knee exam findings on the review of the medical record.  The consulting physician agreed with the orthopedic opinions against the Veteran's claim, opining additionally that if pes planus was the cause of the Veteran's right knee arthritis then both knees would have advanced symmetrically; he stated that in his orthopedic clinical experience, he had not observed clinical correlation of knee arthritis and pes planus.  He opined that the heavy work activity as a furniture loader and unloader between 2000 and 2006 contributed to the Veteran's right knee arthritis and the progression of arthritis in the left knee with a greater than 50 percent probability.  In reviewing the treating podiatrist's opinion, the consulting physician stated that the Veteran presented a multitude of subjective evidence at the time of the May 2011 treatment visit and an objective exam of the feet was performed, but there was no objective examination of the knee to support the arthritis as claimed.  The consulting physician stated that podiatrists can offer "opinions" based on their education and experience, yet treatment and evaluation of knee conditions is not in the scope of podiatry practice.  He noted that the treating podiatrist's explanation and supporting evidence for his opinion was based on the pronated posture of the Veteran's foot and calcaneal valgus causing the knees to rotate, and causing genu varum affecting the medial knee pain, causing increased degenerative joint changes in his knees.  The consulting physician stated that he could theoretically agree with the statement in a rigid system without in vivo variables, noting that the angular forces of the heel and foot are initially transmitted to the subtalar (talocalcaneal) and the ankle joint (tibiotalar); he stated that the ankle joint is normally an externally rotated posture, and the subtalar joint allows for varus/valgus variations, whereas the knee ligaments are not rigid and can compensate for rotation varus/valgus and anterior/posterior stresses.  He opined that the pes planus deformity and left knee arthritis is a less than 50 percent probability of causing the Veteran's right knee physical impairment.

In May 2016, the Board noted that the (second) consulting physician's April 2016 opinion did not address whether the Veteran's right knee disability was aggravated by (increased in severity due to) his service-connected bilateral pes planus and/or left knee disabilities.   The Board therefore sought a clarification opinion.

In a June 2016 opinion, the consulting physician opined that it is as least as likely as not (a 50 percent or better probability) that the Veteran's current right knee disability was not aggravated by (increased in severity due to) his service-connected bilateral pes planus and/or left knee disabilities.  He stated that his opinion regarding causation had not changed.  

In June 2016, the Board again sought clarification, noting that the opinion that "it is as least as likely as not (a 50 percent or better probability) that the Veteran's current right knee disability was not aggravated" is open to an interpretation that there is a 50 percent probability that the right knee disability was aggravated by the service-connected disabilities, and that such interpretation would suffice to substantiate the Veteran's claim.  The Board noted that it is bound by very specific legal standards regarding the medical opinions upon which its decisions may be based.  The Board requested clarification of the consulting physician's opinion regarding aggravation.

In an August 2016 opinion, the consulting physician again opined that it is as least as likely as not (a 50 percent or better probability) that the Veteran's current right knee disability was not aggravated by (increased in severity due to) his service-connected bilateral pes planus and/or left knee disabilities.  He noted the prolonged duration of time (45 years) between the Veteran's separation from service and the onset of right knee arthritis (suggesting the impact of the aging process and occupational effects), the lack of documentation of service connected injury of the right knee, and the lack of current medical literature to support contralateral arthritis as an etiology of degenerative disease on pes planus.  He noted that pes planus is not a listed disease as etiology of knee degenerative arthritis, and that the previous opinions in the record by orthopedic surgeons were similar to his own.

It is not in dispute that the Veteran currently has a right knee disability.  It is also not in dispute that he has established service connection for bilateral pes planus and a left knee disability.  He contends that his current right knee disability is secondary to (was caused or aggravated by) his service-connected bilateral pes planus and/or left knee disabilities.  The medical opinions in this matter are conflicting.  The May 2011 treating podiatrist opined that there is a high more likely than not correlation that the foot condition has a correlation with the knees.  The July 2013 VA examiner (a primary care physician) and the October 2015/January 2016 VHA expert (an orthopedist) opined that the Veteran's right knee degenerative arthritis is less likely as not (less than 50 percent or greater probability) proximately due to or caused by his service-connected pes planus and/or left knee disability.  The April/June 2016 VHA expert (also an orthopedist) opined that the pes planus deformity and left knee arthritis is a less than 50 percent probability of causing the Veteran's right knee physical impairment; however, that VHA expert also opined that it is as least as likely as not (a 50 percent or better probability) that the Veteran's current right knee disability was not aggravated by (increased in severity due to) his service-connected bilateral pes planus and/or left knee disabilities.
As the Board noted in its June 2016 request for clarification from the second VHA expert, an opinion that "it is as least as likely as not (a 50 percent or better probability) that the Veteran's current right knee disability was not aggravated" is open to an interpretation that there is a 50 percent probability that the right knee disability was aggravated by the service-connected disabilities, and that such interpretation would support and substantiate the Veteran's claim.  The consulting expert proceeded to offer the same opinion again, i.e., that it is as least as likely as not (a 50 percent or better probability) that the Veteran's current right knee disability was not aggravated by (increased in severity due to) his service-connected bilateral pes planus and/or left knee disabilities.  Given the Board's prior explanation that such wording may be interpreted as indicating that there is a 50 percent probability that the Veteran's right knee disability was aggravated by his bilateral pes planus and left knee disabilities, the expert's verbatim repetition of the opinion leads the Board to conclude that such interpretation is a valid one.  The Board finds no reason to further question the VHA expert's opinion, and finds it persuasive evidence supporting the Veteran's claim.  Accordingly, service connection for a right knee disability as secondary to bilateral pes planus and a left knee disability (on the basis that they aggravated the right knee disability from a point of being nonsymptomatic to a point of being symptomatic) is warranted.


ORDER

Secondary service connection for a right knee disability is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


